MEMORANDUM**
California state prisoner Clifford Allan Venson appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus, challenging his sentences for unlawfully driving a vehicle and evading an officer, in violation of Cal. Vehicle Code §§ 10851(A) and 2800.2. We have jurisdiction pursuant to 28 U.S.C. § 2258. We affirm.
Venson contends that his two concurrent sentences of 25 years to life under California’s three strikes law, Cal.Penal Code Ann. § 667 (West 1999), constitute cruel and unusual punishment. This contention was recently foreclosed by the Supreme Court’s decisions in Lockyer v. Andrade, — U.S. -, 128 S.Ct. 1166, 1175, 155 L.Ed.2d 144 (2003) (holding that a state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft was not contrary to, or an unreasonable application of, clearly established Federal law), and Ewing v. California, — U.S. -, 128 S.Ct. 1179, 1190, 155 L.Ed.2d 108 (2003) (holding that petitioner’s 25 years to life sentence under the California three strikes law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment).
Therefore, it was not an unreasonable application of Federal law for the California courts to affirm Venson’s 25 years to life sentences, and the district court properly denied his petition. See § 2254(d); Woodford v. Visciotti, 537 U.S. 19, 123 S.Ct. 357, 361, 154 L.Ed.2d 279 (2002) (per curiam) (stating that the federal habeas scheme “authorizes federal-court intervention only when a state-court decision is objectively unreasonable”), reh’g denied, — U.S. -, 123 S.Ct. 957, 154 L.Ed.2d 855 (2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.